Case 2:19-cv-10939-DPH-DRG ECF No. 17 filed 04/15/20         PageID.3059    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 PENNY SHERMAN,

                        Plaintiff,

 V.                                                  Case No. 19-10939
                                                     Honorable Denise Page Hood
 COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
                                                    /

                 ORDER ACCEPTING REPORT AND
           RECOMMENDATION [#16] AND DISMISSING ACTION

       This matter comes before the Court on Magistrate Judge David R. Grand’s

 Report and Recommendation. [ECF No. 16] Plaintiff filed this action on March 29,

 2019, asking this Court to review the Commissioner’s final decision to deny her claim

 for Disability Insurance Benefits according to § 216(I) and 223 of the Social Security

 Act and 42 U.S.C. §§ 416(I) and 423 and for Supplemental Security Income according

 to §§ 1611 and 1614 of the Social Security Act, 42 U.S.C. §§ 1381(a) and 1382(a).

 The Magistrate Judge entered the Report and Recommendation on March 11, 2020,

 wherein he recommended that the Court grant the Commissioner’s Motion for

 Summary Judgment, deny Plaintiff’s Motion for Summary Judgment, and dismiss

 Plaintiff’s cause of action. Neither party filed any objections to the Report and

 Recommendation.
Case 2:19-cv-10939-DPH-DRG ECF No. 17 filed 04/15/20        PageID.3060    Page 2 of 3




       Judicial review of the Commissioner’s decision is limited in scope to

 determining whether the Commissioner employed the proper legal criteria in reaching

 her conclusion. Garner v. Heckler, 745 F.2d 383 (6th Cir. 1984). The credibility

 findings of an administrative law judge (“ALJ”) must not be discarded lightly and

 should be accorded great deference. Hardaway v. Secretary of Health and Human

 Services, 823 F.2d 922, 928 (6th Cir. 1987). A district court’s review of an ALJ’s

 decision is not a de novo review. The district court may not resolve conflicts in the

 evidence nor decide questions of credibility. Garner, 745 F.2d at 397. The decision

 of the Commissioner must be upheld if it is supported by substantial evidence, even

 if the record might support a contrary decision or if the district court arrives at a

 different conclusion. Smith v. Secretary of HHS, 893 F.2d 106, 108 (6th Cir. 1984);

 Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

       The Court has had an opportunity to review this matter and finds that the

 Magistrate Judge reached the correct conclusions for the proper reasons. Finding no

 error in the Magistrate Judge’s Report and Recommendation, the Court adopts the

 Report and Recommendation in its entirety. Furthermore, as neither party has raised

 an objection to the Report and Recommendation, the Court finds that the parties have

 waived any further objections to the Report and Recommendation. Smith v. Detroit

 Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (a party’s failure


                                          2
Case 2:19-cv-10939-DPH-DRG ECF No. 17 filed 04/15/20        PageID.3061      Page 3 of 3




 to file any objections waives his or her right to further appeal); Thomas v. Arn, 474

 U.S. 140, 149 (1985).

        For the reasons stated above,

        IT IS ORDERED that the Report and Recommendation [Docket No. 16, filed

 March 11, 2020] is ADOPTED as this Court’s findings of fact and conclusions of

 law.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

 Judgment [Docket No. 13, filed September 9, 2019] is DENIED.

        IT IS FURTHER ORDERED that the Commissioner’s Motion for

 Summary Judgment [Docket No. 15, filed November 12, 2019] is GRANTED.

        IT IS FURTHER ORDERED that this action is DISMISSED WITH

 PREJUDICE. Judgment shall be entered separately.

                                              s/Denise Page Hood
                                              United States District Judge

 DATED: April 15, 2020




                                          3
